Citation Nr: 1316345	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  05-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for decreased vision, claimed as retinal neuropathy, to include as due to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Columbia, South Carolina RO in August 2007.  The transcript of the hearing is of record.  

In February 2012, the Board remanded the issues of entitlement to service connection for a chronic metabolic disease, claimed as type II diabetes mellitus, to include as due to herbicide exposure and entitlement to service connection for decreased vision, claimed as retinal neuropathy, to include as due to a metabolic disease, for additional development.  In a March 2013 rating decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent disability rating, effective October 4, 2004.  The March 2013 rating decision constitutes a full grant of the benefits sought on appeal with regard to the issue of entitlement to service connection for a chronic metabolic disease, claimed as type II diabetes mellitus.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, there is no case or controversy remaining with respect to the issue and it is no longer before the Board.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Again, the Board finds that the issue of entitlement to service connection for decreased vision, to include as secondary to service-connected type II diabetes mellitus, must be remanded for an addendum medical opinion.  

In March 2012, the Veteran was provided a VA examination.  In an addendum dated in February 2013, the examiner reviewed the claims file and opined that: ". . . The claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  The examiner opined that the visual impairment of OS [left eye] was caused by refractive amblyopia (congenital) and was not caused or aggravated by a metabolic disorder.  The examiner stated that the Veteran had pseudophakia and cataract but that the Veteran had "no visual impairment OD [right eye]."  The examiner stated that the pseudophakia and cataract were not visually significant.  However, during the appeal period, the November 2004 VA examination report noted that the Veteran had "functional vision loss" of the right eye, with inconsistent visions by various testing methods.  The Board acknowledges that some of the records indicate that the loss may be factitious; however, the Veteran underwent cataract surgery for the right eye in 2004.  Indeed, an April 2004 VA treatment record reveals a diagnosis of "Cataract OD with central opacity and induced myopia."  The August 2004 ophthalmology report indicated that the Veteran's vision in the right eye, with best correction, was 20/400, indicating visual impairment.  In the addendum opinion, the VA examiner stated that the pseudophakia and cataract were not visually significant and were not caused or aggravated by any metabolic disorder or military service.  

First, the Board finds that the examiner's opinion with respect to the refractive amblyopia is adequate.  The examiner explained that the amblyopia was congenital and that it was not aggravated by active service.  In addition, an independent medical physician agreed with the VA examiner's opinion regarding amblyopia.  However, with respect to the pseudophakia and cataract, the VA examiner's opinion is inadequate.  The examiner did not appear to consider the findings of visual loss of the right eye during the appeal period and evidence that was dated in close proximity to the Veteran's claim for service connection in October 2004.  See McClain v. Nicholson, 21 Vet. App. 319(2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); see also Romanowsky v. Shinseki, No. 11-3272 ( __Vet. App. __ May 9, 2013).  Therefore, the opinion does not comply with the Board's remand as the examiner was asked to provide an opinion as to whether any visual impairment was at least as likely as not caused by or aggravated by a diagnosed metabolic disorder/type II diabetes mellitus.  The examiner's rationale that the pseudophakia and cataract were not visually significant is inadequate as the medical evidence shows an assessment of central opacity and induced myopia due to the cataract of the right eye and the November 2004 VA examination report noted that the Veteran had functional visual loss of the right eye.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  As a result, the Board finds that an addendum opinion must be provided with respect to the nature and etiology of the pseudophakia and cataract of the right eye.   

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion to the March 2012 VA examination report and the February 2013 addendum opinion.  The claims file and a copy of this remand must be provided to the physician.  The physician should provide opinions as to:

* Whether it is at least as likely as not (i.e. 50 percent probability or more) that any visual impairment (including pseudophakia and cataract diagnosed in 2004) was caused by active service, and

* Whether it is at least as likely as not that any visual impairment (including pseudophakia and cataract diagnosed in 2004) was caused or aggravated by service-connected type II diabetes mellitus?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner should note that even if the cataract and pseudophakia are not visually significant at the time of the examination, it is enough that the Veteran had visual loss at some point during the appeal period or in close proximity to the date of the claim for service connection in October 2004.  See Romanowsky, supra.   

The examiner should set forth a complete rationale for the opinion expressed and conclusion reached.

2.  Then, readjudicate the Veteran's claim for decreased vision to include as secondary to service-connected type II diabetes mellitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


